Case 3:19-cv-01196-GPC-KSC Document 1-2 Filed 06/26/19 PageID.9 Page 1 of 24




                           Exhibit A
            Case 3:19-cv-01196-GPC-KSC Document 1-2 Filed 06/26/19 PageID.10 Page 2 of 24
                                                                                                                                                       SUM-100
                                          SUMMONS                                                                         FOR COURT USE ONLY
                                                                                                                      (SOLO PARA USO DE LA CORTE)
                                   (CITACION JUDICIAL)
NOTICE TO DEFENDANT:
(AV/SO AL DEMANDADO):
                                                                                                              ELECTROHICALL Y FILED
 SQUARE, INC. a Delaware corporation; and Does 1-10                                                              Sujsieri or CQurt of California,
                                                                                                                      County of San Diego
                                                                                                                 0511412019 at O1::56 ::36 PM
YOU ARE BEING SUED BY PLAINTIFF:
                                                                                                               Clerk of the Superi or Court
(LO ESTA DEMANDANDO EL DEMANDANTE):                                                                         By Melinda ~ Clure , Deputy Clerk
 A. Trent Ruark, individually and on behalf of all others similarly
 situated
 NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
 below.
     You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
 served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
 case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
 Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
 the court clerk for a fee waiver form . If you do not file your response on time, you may lose the case by default, and your wages, money, and property
 may be taken without further warning from the court.
      There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
  referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
 these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifomia.org) , the California Courts Online Self-Help Center
 (www.courtinfo.ca.gov/se/fhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
 costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
 /AV/SOI Lo han demandado. Si no responde dentro de 30 dias, la carte puede decidir en su contra sin escuchar su versi6n. Lea la informaci6n a
 continuaci6n.
     Tiene 30 DIAS DE CALENDAR/O despues de que le entreguen esta citaci6n y pape/es legates para presentar una respuesta par escrito en esta
 carte y hacer que se entregue una copia al demandante. Una carta o una 1/amada telef6nica no lo protegen. Su respuesta par escrito tiene que estar
 en formato legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
 Puede encontrar estos formu/arios de la corte y mas informaci6n en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
 biblioteca de /eyes de su condado o en la carte que le quede mas cerca. Si no puede pagar la cuota de presentaci6n, pida al secretario de la corte
 que le de un formulario de exenci6n de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso par incumplimiento y la corte le
 podra quitar su sue/do, dinero y bienes sin mas advertencia.
    Hay otros requisitos legates. Es recomendable que flame a un abogado inmediatamente. Si no conoce a un abogado, puede 1/amar a un servicio de
 remisi6n a abogados. Si no puede pagar a un abogado, es posible que cumpla con las requisitos para obtener servicios legates gratuitos de un
 programa de servicios legales sin fines de Jucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
 (www.lawhelpcalifornia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o poniendose en contacto con la carte o el
 colegio de abogados locales. A VISO: Par fey, la carte tiene derecho a rec/amar las cuotas y las costos exentos par imponer un gravamen sabre
 cua/quier recuperaci6n de $10,000 6 mas de valor recibida mediante un acuerdo o una concesi6n de arbitraje en un caso de derecho civil. Tiene que
 pagar el gravamen de la carte antes de que la carte pueda desechar el caso.

The name and address of the court is:                                                                    CASE NUMBER:
                                                                                                         /Numero de/ Caso):
(El nombre y direcci6n de la corte es):                                                                                       37-2019-00024742-CU-BT-CTL
Superior Court of California, San Diego
330 West Broadway, San Diego, CA 92101
The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
(El nombre, la direcci6n y el numero de telefono def abogado def demandante, o def demandante que no tiene abogado, es):
Trenton Kashima, Finkelstein & Krinsk LLP ,550 W.C Street, Ste 1760, San Diego, CA 92101 619.238.1333

DATE:
(Fecha)
                  05/15/2019                                         Clerk, by
                                                                                               M. McClure
                                                                                                         m~                                            , Deputy
                                                                                                                                                        (Adjunto)
                                                                     (Secretario)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citati6n use el formulario Proof of Service of Summons, (POS-010)).
                                  NOTICE TO THE PERSON SERVED: You are served
 [SEAL)
                                  1.      D
                                          as an individual defendant.
                                  2.      D
                                          as the person sued under the fictitious name of (specify):


                                     3.   D     on behalf of (specify):

                                          under:   D      CCP 416.10 (corporation)                        D        CCP 416.60 (minor)
                                                   D      CCP 416.20 (defunct corporation)                D        CCP 416.70 (conservatee)
                                                   D      CCP 416.40 (association or partnership)         D        CCP 416.90 (authorized person)
                                                   D    other (specify) :
                                     4.   D     by personal delivery on (date) :
                                                                                                                                                          Pae1of1
 Form Adopted for Mandatory Use
   Judicial Council of Calfornia
                                                                      SUMMONS                                                   Code of Civil Procedure§§ 412.20, 465
                                                                                                                                                  www.courtinfo.ca.gov
   SUM-100 [Rev. July 1, 2009)
Case 3:19-cv-01196-GPC-KSC Document 1-2 Filed 06/26/19 PageID.11 Page 3 of 24




 1   FINKELSTEIN & KRINSK LLP
     Jeffrey R. Krinsk, Esq. (SBN 109234)                      ELECTRONICALLY FILED
 2   jrk@classactionlaw.com                                      Suj:ierktr C0urt 0f California,
     Trenton R. Kashima, Esq. (SBN 291405)                           County o. f San Diego.
 3   trk@classactionlaw.com                                      051.1412019 at D1::56 :36 PM
     550 West C St., Suite 1760
                                                                 Clerk o. f the Suj:ieri o.r Court
 4   San Diego, California 92101                              By Melimla Mc: Clure, Dej:iuty Clerk
     Telephone: (619) 238-1333
 5   Facsimile: (619) 238-5425

 6   Attorneys for Plaintiff
     and the Putative Class
 7
                        SUPERIOR COURT OF THE STATE OF CALIFORNIA
 8
                                     COUNTY OF SAN DIEGO
 9
     A. TRENT RUARK, individually and on behalf Case No: 37-2019-00024742- CU- BT- CTL
10   of all others similarly situated,
                                                 CLASS ACTION COMPLAINT FOR:
11                           Plaintiff,
     v.                                               1.      VIOLATION OF CAL. CIVIL
12                                              CODE §§ 1798.80, et seq.;
     SQUARE, INC. a Delaware corporation; and
13   DOES 1-10,                                       2.      VIOLATION OF CAL. CIVIL
                                                CODE § 56, et seq.;
14                          Defendants.
                                                      3.     VIOLATION OF CAL. BUS. &
15                                              PROF. CODE §§ 17200, et seq.
16                                                  4.     NEGLIGENCE
17                                             JURY TRIAL DEMANDED
18

19
20

21

22
23

24

25
26

27

28

     CLASS ACTION COMPLAINT
Case 3:19-cv-01196-GPC-KSC Document 1-2 Filed 06/26/19 PageID.12 Page 4 of 24




 1          Plaintiff A. Trent Ruark (“Plaintiff”) individually and on behalf of all others similarly
 2   situated, based on the investigation of counsel and his own individual knowledge as to Plaintiff’s

 3   own circumstances, hereby complain against defendant Square, Inc. (“Square”) as follows:

 4   I.     INTRODUCTION
 5           1.     Square is a payment processing company based in San Francisco, California. The

 6    company markets several software and hardware point-of-sale solutions and credit card processing

 7    services for small to mid-size businesses. As part of its credit card processing services, Square
 8    provides electronic invoices to consumers for transactions using Square’s payment processing.

 9           2.     Square markets its credit card processing services specifically to health care providers

10    by stating that Square will contractually safeguard the protected medical information of their
11    customers:

12          Square’s approach to security is designed to protect both you and your customers. If
            you are subject to HIPAA as a Covered Entity or Business Associate (as defined in
13          HIPAA) and use the Services in a manner that causes Square to create, receive,
            maintain, or transmit Protected Health Information (PHI) on your behalf, then you
14          agree to the HIPAA Business Associate Agreement (“HIPAA BAA”).
15   See https://squareup.com/help/us/en/article/5091-hipaa-compliance (last accessed on May 6, 2019)

16   (emphasis in original).
17           3.     Plaintiff is the patient of a health care provider that uses Square for its payment

18    processing. When Plaintiff paid for his medical services, he was surprised to learn that his invoice

19    was sent via an unsecure text message and website to his friend. Plaintiff has no idea how his
20    friend’s contact information became associated with his credit card or this particular transaction and

21    never consented to his medical information being shared.

22           4.     This unauthorized disclosure results from Square’s lack of any appreciable security
23    measures to ensure that protected personal medical information (or any other receipt sent by

24    Square) is not disclosed to third parties.    The use of such insecure communications to send

25    personally identifiable medical information is a violation of both state and federal law, including
26    the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”) and the California

27    Medical Information Act (“CMIA”).

28           5.     Plaintiff brings this proposed class action lawsuit on behalf of himself and other
                                                      -1-
     CLASS ACTION COMPLAINT
Case 3:19-cv-01196-GPC-KSC Document 1-2 Filed 06/26/19 PageID.13 Page 5 of 24




 1    individuals whose protected personal and medical information has been compromised as a result of
 2    Square’s negligent approach to medical billing. Plaintiff alleges that Square failed to adequately

 3    secure the privacy of patients’ medical information. Plaintiff seeks injunctive relief requiring

 4    Square to implement and maintain effective security practices that comply with regulations
 5    designed to prevent and remedy these types of data breaches, as well as restitution, damages, and

 6    other relief.

 7   II.     JURISDICTION AND VENUE
 8            6.      This Court has jurisdiction over this action pursuant to Article 6, § 10 of the

 9    California Constitution, Code of Civil Procedure §§ 382 and 410.10.

10            7.      This Court has jurisdiction over Defendant because it is registered to conduct, and do
11    conduct, substantial business within California including providing payment processing services

12    within the state.   Additionally, Defendant is headquartered in California, and directs the business

13    practices at issue from this state.
14            8.      Venue is proper in this Court pursuant to Code of Civil Procedure § 395 because

15    Plaintiff’s information was provided to Defendant in this County, and a substantial or significant

16    portion of the conduct complained of herein occurred and continues to occur within this County.
17   III.    PARTIES
18            9.      Plaintiff A. Trent Ruark was, at all times relevant hereto, a resident of California and

19    a citizen of California. Plaintiff Ruark paid for healthcare services at a healthcare provider that uses
20    Square’s credit card processing services on May 3, 2019.           The invoice for Plaintiff Ruark’s

21    healthcare services was disclosed by Square to a third-party, without his consent, due to

22    Defendant’s inadequate security practices.
23            10.     Defendant Square, Inc. is a Delaware corporation with its headquarters in San

24    Francisco, California. Square knowingly provides credit card processing services to healthcare

25    providers and provides electronic invoices for those healthcare providers which contains protected
26    personal and medical information.

27   IV.     SUBSTANTIVE ALLEGATIONS
28            11.     Square markets and sells software and hardware to allow businesses to process credit
                                                       -2-
     CLASS ACTION COMPLAINT
Case 3:19-cv-01196-GPC-KSC Document 1-2 Filed 06/26/19 PageID.14 Page 6 of 24




 1   card credit transactions.      Square’s payment software and point-of-sale solutions are targeted
 2   primarily at small businesses that want a simple, easy to use method for processing card credit

 3   payments. Because Square contracts with businesses and not their customers, consumers who use

 4   credit cards at a business that uses Square cannot avoid using Square’s services.
 5             12.     As part of Square’s marketing strategy, it advertises its goods and services to

 6   professionals, including doctors and other healthcare service providers. Indeed, if you were to

 7   google “square” and “doctors,” an advertisement would appear for “Square® for Doctors | It's Easy
 8   to Take Credit Cards” (See below).

 9
         square doctors
10
11
         All         Shopping    News     Videos       Images      More                   Settings      Tools
12

13      About 173,000 ,000 results (0.53 seconds)


14       Square® for Doctors I It's Easy to Talke Credlit Cairdls
15       (Ml www. squaret.1p.com/professiona l/ service ,.. (800 ) 474-3520
         Payments as Expert as Your Service . Get a Free Reader Today. Services : Next-Day Deposits ,
16       Integrated Readers & POS, Data Security, Free Dis pute Manage ment, 24/ 7 Product Su pport.

17   Square is well aware that its services are being used to bill for medical services and actively seeks to

18   provide payment services to a broad spectrum of healthcare providers.

19             13.     When Square processes a payment, it generally sends an electronic invoice to the

20   holder or authorized user of the credit card associated with the payment via text message or email.

21   This is known as an “Automatic Receipt” and is marketed as a feature of Square’s payment

22   processing. Automatic Receipts are enabled by default, meaning that consumers will receive

23   Automatic Receipts unless specifically unsubscribed from the Automatic Receipts option.

24             14.     In order to send Automatic Receipts, Square must associate a credit card number with

25   either a cellular phone number or an email address. Square explains: “After your first purchase at a

26   Square seller, you’ll have the option to provide your email address or phone number if you would

27   like to receive digital receipts, either texted or emailed to you. Once you provide an email address,

28   you’ll start receiving digital receipts everytime you make a purchase with a Square Seller using the
                                                        -3-
     CLASS ACTION COMPLAINT
Case 3:19-cv-01196-GPC-KSC Document 1-2 Filed 06/26/19 PageID.15 Page 7 of 24




 1   payment card.”1 Put differently, once you allow Square to email or text a receipt of your credit card
 2   transaction, all future transactions with that card trigger an automatic receipt to the same phone

 3   number or email address.

 4             15.   Nowhere during this process does Square disclose that it may send future medical
 5   invoices to the provided phone number or email address. Nor does Square solicit consumer’s

 6   consent to send electronic medical invoices.

 7             16.   Often Automatic Receipts are sent to the wrong phone number or email address. This
 8   may be due to an input error by the seller or purchaser, confusion created when a group of

 9   individuals pay for a good or service, when an individual wants a receipt to be sent to someone else

10   for a particular purchase, or for a host of other reasons. Automatic Receipts being sent to the wrong
11   phone number or email address is such a regular occurrence that they address the issue on their

12   website2 and maintain a link at the bottom of each receipt to report that it is “Not Your Receipt?”
13             17.   Payment, and related invoices, for medical services should be confidential. Under
14   HIPAA and the CMIA, medical invoices which identify the patient are considered Protected Health

15   Information (“PHI”) and may not be disclosed to third parties without consent. This obligation

16   does not only apply to healthcare providers, but also to “Business Associates” and other contractors
17   who provide administrative services to healthcare providers. Indeed, Square is aware of HIPAA

18   requirements because it has a “HIPAA Business Associate Agreement” for healthcare providers,

19   which states its obligations to comply with HIPAA’s requirements.
20             18.   Medical invoices are particularly sensitive because they contain information

21   regarding the identity of the patient, the identity of the healthcare provider, the cost of the service

22   provide, the date of the service, and basic payment information (such as the credit card used). With
23   this information an individual can often glean private medical information. For example, the

24   identity of the healthcare provider providing the invoice (i.e. a fertility specialist, addiction

25   specialist, oncologist, plastic surgeon, psychiatrist, etc.) can readily divulge the nature of the
26
        1
              https://squareup.com/help/us/en/article/5212-automatic-receipts (last accessed on May 6,
27   2019).
        2
              See “What if I received a receipt that wasn’t meant for me?”
28   https://squareup.com/help/us/en/article/5212-automatic-receipts (last accessed on May 6, 2019).
                                                     -4-
     CLASS ACTION COMPLAINT
Case 3:19-cv-01196-GPC-KSC Document 1-2 Filed 06/26/19 PageID.16 Page 8 of 24




 1   treatment provided or the medical condition at issue.
 2          19.    Under its HIPAA Business Associate Agreement, Square acknowledges that it is

 3   subject to HIPAA’s standards and requirements:

 4         We will not Use or Disclose PHI other than as permitted or required by this HIPAA
           BAA or as required by law. We agree to use appropriate safeguards and to comply,
 5         where applicable, with the Security Standards for Protection of Electronic Protected
           Health Information, 45 C.F.R. Part 164 Subpart C (the “Security Rule”) with respect
 6         to Electronic Protected Health Information, to prevent Use or Disclosure of the PHI
           other than as provided for by this HIPAA BAA.
 7
     https://squareup.com/us/en/legal/general/hipaa (last accessed on May 6, 2019). These standards
 8
     require the electronic communications to be secure (i.e. encrypted) and for systems to be
 9
     implemented to prevent unauthorized access to PHI that is being transmitted over an electronic
10
     communications network. This applies to the transmission of medical invoices.
11
            20.    Square, however, does not even take the most basic steps to ensure that PHI is being
12
     secured or disclosed exclusively to an authorized recipient. Square does not confirm a patient’s
13
     email address or phone number, or seek their authorization, prior to sending its Automatic Receipts
14
     for medical invoices. Nor when these Automatic Receipts are sent is there any authentication
15
     procedure (such as a login process) to confirm that the person viewing the receipt is the person
16
     authorized to view them. And the Automatic Receipts are not encrypted in any way; they can be
17
     viewed by anyone who happens upon the URL.
18
            21.    Plaintiff’s experience is a perfect example of Square’s failure to protect PHI. When
19
     Plaintiff paid for a medical service using Square’s credit card processing on May 3, 2019, the
20
     invoice was sent via text message to Plaintiff’s friend. This text message provided a link to an
21
     unsecure website that listed Plaintiff’s name, provided a copy of Plaintiff’s signature, the name and
22
     address of the healthcare service provider, the cost of the services provided, the date the services
23
     were provided, and the last four digits of the Plaintiff’s credit card number. Plaintiff was never
24
     asked to confirm his cell phone number or email address when he was billed. Plaintiff was not
25
     asked to consent to receiving his invoice via an unsecured method. Plaintiff’s friend did not need a
26
     login, password, or any other information to view Plaintiff’s medical invoice online and this
27
     unsecure webpage with Plaintiff’s medical invoice is still online. The text message was not secure,
28
                                                    -5-
     CLASS ACTION COMPLAINT
Case 3:19-cv-01196-GPC-KSC Document 1-2 Filed 06/26/19 PageID.17 Page 9 of 24




 1   and the website is accessible to anyone. Put simply, Square does absolutely nothing to secure this
 2   electronic communication of PHI, or to get a person’s consent to send this information in the first

 3   place.

 4            22.   Because Square’s business practices do not vary from person to person, or transaction
 5   to transaction, Square treats every medical invoice the same way. Accordingly, the illegal business

 6   practices described herein do not affect Plaintiff alone, but all Californians whose medical services

 7   are billed using Square.
 8            23.   Email and texting are not private means of communication and, generally, should not

 9   be used under HIPAA’s Security Rule. However, Square violates HIPAA and the CMIA in other

10   ways as well. Square should at least seek an individual’s consent before sending information over
11   unsecured emails, text messages, and websites. It does not.

12            24.   Additionally, there is no reason for Square to use unsecured electronic

13   communications to send medical invoices.         Square could easily implement a method of user
14   authorization or a secure communication process for billing involving healthcare providers (or any

15   transaction). Alternatively, Square’s payment systems allow Square to prevent Automatic Receipts

16   from being used by specific sellers. Accordingly, if Square elected to do so, it could prevent
17   Automatic Receipts being issued from healthcare providers, thus solving this problem. Yet, these

18   common sense approaches are not taken.

19            Instead, Square elects to use no security measures when sending PHI. This business
20   practice is illegal and leads to the unauthorized disclosure of PHI. Consequently, Plaintiff seeks

21   compensatory damages, statutory damages, restitution, and injunctive relief on behalf of himself

22   and the Class for Defendant’s negligent handling and disclosure of their personal and medical
23   information.

24   V.       CLASS ALLEGATIONS
25            25.   Plaintiff brings this action as a class action pursuant to California Code of Civil § 382
26   for the following Class of persons:

27            All individuals who paid for health care services using Square’s credit card
              processing services and who received an Automatic Receipt for such services.
28
                                                      -6-
     CLASS ACTION COMPLAINT
Case 3:19-cv-01196-GPC-KSC Document 1-2 Filed 06/26/19 PageID.18 Page 10 of 24




 1   Excluded from the Class are all legal entities, Defendant herein and any person, firm, trust,
 2   corporation, or other entity related to or affiliated with Defendant, as well as any judge, justice or

 3   judicial officer presiding over this matter and members of their immediate families and judicial staff.

 4             26.   Plaintiff reserves the right to amend the Class definition if further investigation and
 5    discovery indicates that the Class definition should be narrowed, expanded, or otherwise modified.

 6             27.   While the exact number of Class members is unknown to Plaintiff at this time, and

 7    will be ascertained through appropriate discovery. There are thousands of members in the proposed
 8    Class. The number of individuals who comprise the Class are so numerous that joinder of all such

 9    persons is impracticable and the disposition of their claims in a class action, rather than in

10    individual actions, will benefit both the parties and the courts.
11             28.   Plaintiff’s claims are typical of the claims of the other members of the Class. All

12    members of the Class have been and/or continue to be similarly affected by Defendant’s wrongful

13    conduct as complained of herein, in violation of federal and state law. Plaintiff is unaware of any
14    interests that conflict with or are antagonistic to the interests of the Class.

15             29.   Plaintiff will fairly and adequately protect the Class members’ interests and have

16    retained counsel competent and experienced in consumer class action lawsuits and complex
17    litigation. Plaintiff and their counsel have the necessary financial resources to adequately and

18    vigorously litigate this class action, and Plaintiff is aware of their duties and responsibilities to the

19    Class.
20             30.   Defendant has acted with respect to the Class in a manner generally applicable to

21    each Class member. Common questions of law and fact exist as to all Class members and

22    predominate over any questions wholly affecting individual Class members. There is a well-defined
23    community of interest in the questions of law and fact involved in the action, which affect all Class

24    members. Among the questions of law and fact common to the Class are, inter alia:

25             a)    Whether Defendant had a legal duty to use reasonable security measures to protect
26   the Class’s personal and medical information;

27             b)    Whether Defendant acted reasonably in securing the Class’s personal and medical

28   information;
                                                        -7-
     CLASS ACTION COMPLAINT
Case 3:19-cv-01196-GPC-KSC Document 1-2 Filed 06/26/19 PageID.19 Page 11 of 24




 1            c)     Whether Defendant negligently secured communications containing the Class’s
 2   personal and medical information;

 3            d)     Whether the Class’s personal and medical information was improperly accessed and

 4   retained by a third-party;
 5            e)     Whether the Class’s medical information was disclosed to an unauthorized third-

 6   party;

 7            f)     Whether Defendant violated California Civil Code sections 1798.81.5 by failing to
 8   implement reasonable security procedures and practices;

 9            g)     Whether Defendant violated California Civil Code section 1798.82 by failing to

10   notify Class members that their personal information had been compromised;
11            h)     Whether Defendant violated California Civil Code section 56.10 by failing to

12   maintain the confidentiality of class members’ medical information;

13            i)     Whether class members may obtain damages, restitution, declaratory, and injunctive
14   relief against Defendant under Civil Code sections 1798.84, 56.36(b)(1), or under the UCL; and

15            j)     Whether Plaintiff and class members are entitled to damages, restitution and

16   injunctive relief.
17             31.   A class action is superior to all other available methods for the fair and efficient

18    adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

19    damages suffered by individual Class members may be relatively small, the expense and burden of
20    individual litigation make it virtually impossible for Class members to individually redress the

21    wrongs done to them. There will be no difficulty in managing this action as a class action.

22             32.   Defendant has acted on grounds generally applicable to the entire Class with respect
23    to the matters complained of herein, thereby making appropriate the relief sought herein with

24    respect to the Class as a whole.

25                                             FIRST COUNT
                           For Violation of the California Customer Records Act,
26                             California Civil Code Section 1798.80, et seq.
27             33.   Plaintiff hereby incorporates by reference the allegations contained in the preceding

28    paragraphs of this Complaint.
                                                     -8-
     CLASS ACTION COMPLAINT
Case 3:19-cv-01196-GPC-KSC Document 1-2 Filed 06/26/19 PageID.20 Page 12 of 24




 1           34.    “[T]o ensure that personal information about California residents is protected,” the
 2    California Legislature enacted Civil Code section 1798.81.5, which requires that any business that

 3    “owns, licenses, or maintains personal information about a California resident shall implement and

 4    maintain reasonable security procedures and practices appropriate to the nature of the information,
 5    to protect the personal information from unauthorized access.”

 6           35.    Defendant is a “business” within the meaning of Civil Code section 1798.80(a).

 7           36.    Plaintiff and members of the Class are “individual[s]” and consumers within the
 8    meaning of the Civil Code section 1798.80(c) and (d).

 9           37.    Pursuant to Civil Code sections 1798.80(e) and 1798.81.5(d)(1)(C), “personal

10    information” includes an individual’s name, debit card and credit card information, medical
11    information, or health insurance information.

12           38.    Pursuant to Civil Code section 1798.81.5(d)(2), “medical information” is defined as

13    “any individually identifiable information, in electronic or physical form, regarding the individual’s
14    medical history or medical treatment or diagnosis by a health care professional.”

15           39.    By failing to implement reasonable measures to protect consumer’s personal and

16    medical information, Defendant violated Civil Code section 1798.81.5.
17           40.    The unauthorized and unsecured disclosure of thousands of individual’s medical

18    information constituted a “breach of the security system” of Defendant, pursuant to Civil Code

19    section 1798.82(g).
20           41.    In addition, by failing to promptly notify all affected consumers that their personal

21    information had been acquired (or was reasonably believed to have been acquired) by unauthorized

22    persons, Defendant violated Civil Code section 1798.82.
23           42.    By violating Civil Code sections 1798.81.5 and 1798.82, Defendant “may be

24    enjoined” under Civil Code section 1798.84(e).

25           43.    Accordingly, Plaintiff requests that the Court enter an injunction requiring Defendant
26    to implement and maintain reasonable security procedures to protect customers’ data in compliance

27    with the California Customer Records Act, including, but not limited to: (1) ordering that

28    Defendant, consistent with industry standard practices, to ensure only authorized individuals have
                                                      -9-
     CLASS ACTION COMPLAINT
Case 3:19-cv-01196-GPC-KSC Document 1-2 Filed 06/26/19 PageID.21 Page 13 of 24




 1    access to medical invoices; (2) ordering that Defendant engage third party security auditors and
 2    internal personnel, consistent with industry standard practices, to run automated security

 3    monitoring; (3) ordering that Defendant audit, test, and train its security personnel regarding any

 4    new or modified procedures; (4) ordering that Defendant purge, delete, destroy in a reasonable
 5    secure manner medical invoices not necessary for its business operations; (5) ordering that

 6    Defendant, consistent with industry standard practices, conduct regular securing checks; and (6)

 7    ordering that Defendant, consistent with industry standard practices, periodically conduct internal
 8    training and education to inform internal security personnel how to identify and contain a breach

 9    when it occurs and what to do in response to a breach.

10           44.    Plaintiff, individually and on behalf of the members of the Class, seeks all other
11    remedies available under Civil Code section 1798.84, including, but not limited to: (a) damages

12    suffered by members of the class; and (b) equitable relief. Plaintiff, individually and on behalf of

13    the members of the Class, also seek reasonable attorneys’ fees and costs under applicable law.
14                                           SECOND COUNT
                   For Violation of the Confidentiality of Medical Information Act Under
15                                    California Civil Code § 56, et seq.
16           45.    Plaintiff hereby incorporates by reference the allegations contained in the preceding
17    paragraphs of this Complaint.

18           46.    The CMIA, section 56.06, provides that “Any business that offers software or

19    hardware to consumers, including a mobile application or other related device that is designed to
20    maintain medical information, as defined in subdivision (j) of Section 56.05, in order to make the

21    information available to an individual or a provider of health care at the request of the individual or

22    a provider of health care, for purposes of allowing the individual to manage his or her information,
23    or for the diagnosis, treatment, or management of a medical condition of the individual, shall be

24    deemed to be a provider of health care subject to the requirements of this part.”

25           47.    Section 56.10(c)(3) provides further that “The information may be disclosed to a
26    person or entity that provides billing, claims management, medical data processing, or other

27    administrative services for providers of health care or health care service plans or for any of the

28    persons or entities specified in paragraph (2). However, information so disclosed shall not be
                                                     - 10 -
     CLASS ACTION COMPLAINT
Case 3:19-cv-01196-GPC-KSC Document 1-2 Filed 06/26/19 PageID.22 Page 14 of 24




 1    further disclosed by the recipient in a way that would violate this part.”
 2           48.    The CMIA requires Defendant to protect consumers’ confidential medical

 3    information and not release private medical information without signed proper authorization.

 4           49.    Defendant has violated CMIA section 56.10 that states “[a] provider of health care,
 5    health care service plan, or contractor shall not disclose medical information regarding a patient of

 6    the provider of health care or an enrollee or subscriber of a health care service plan without first

 7    obtaining an authorization.”
 8           50.    Defendant has violated CMIA section 56.26(a) that provides “No person or entity

 9    engaged in the business of furnishing administrative services to programs that provide payment for

10    health care services shall knowingly use, disclose, or permit its employees or agents to use or
11    disclose medical information possessed in connection with performing administrative functions for

12    a program, except as reasonably necessary in connection with the administration or maintenance of

13    the program, or as required by law, or with an authorization.”
14           51.    Section 56.36(b) of the CMIA states that “[i]n addition to any other remedies

15    available at law, an individual may bring an action against a person or entity who has negligently

16    released confidential information or records concerning him or her in violation of this part, for
17    either or both of the following: […] nominal damages of one thousand dollars ($1,000). In order to

18    recover under this paragraph, it is not necessary that the plaintiff suffered or was threatened with

19    actual damages [and] [t]he amount of actual damages, if any, sustained by the patient.”
20           52.    Defendant violated the CMIA by negligently releasing Class members’ medical

21    information to unauthorized thirty parties.      Defendant did not obtain class members’ written

22    authorization to disclose or release their medical information, as required by 56.11. As a result,
23    Class members’ medical information was improperly retained, accessed and viewed. The disclosed

24    data including Class members’ clinical information, such as medical conditions, treatments,

25    diagnoses, and test results.
26           53.    Among other things, Defendant is and was negligent in failing to use reasonable

27    security procedures to prevent unauthorized access to invoices regarding medical services; failing to

28    use reasonable authentication procedures; by failing to notify Class members that their private
                                                      - 11 -
     CLASS ACTION COMPLAINT
Case 3:19-cv-01196-GPC-KSC Document 1-2 Filed 06/26/19 PageID.23 Page 15 of 24




 1    medical information may have been compromised; and by allowing unauthorized access to Class
 2    members’ invoices regarding medical services, all in violation of the CMIA.

 3           54.    On behalf of herself and the Class, Plaintiff seeks an order requiring Defendant to

 4    cease its violations of the CMIA. Among other things, Defendant should be required to stop
 5    negligently handling medical information and institute reasonable security procedures to protect

 6    medical information in compliance with the CMIA, including but not limited to: (1) ordering that

 7    Defendant, consistent with industry standard practices, to ensure only authorized individuals have
 8    access to medical invoices; (2) ordering that Defendant engage third party security auditors and

 9    internal personnel, consistent with industry standard practices, to run automated security

10    monitoring; (3) ordering that Defendant audit, test, and train its security personnel regarding any
11    new or modified procedures; (4) ordering that Defendant purge, delete, destroy in a reasonable

12    secure manner medical invoices not necessary for its business operations; (5) ordering that

13    Defendant, consistent with industry standard practices, conduct regular securing checks; and (6)
14    ordering that Defendant, consistent with industry standard practices, periodically conduct internal

15    training and education to inform internal security personnel how to identify and contain a breach

16    when it occurs and what to do in response to a breach.
17           55.    Plaintiff further seeks an award of at least $1,000 in nominal damages for each Class

18    member whose information was discussed to an unauthorized email or text message recipient

19    pursuant to section 56.36(b)(1) of the CMIA. An award of nominal damages is necessary to deter
20    future violations by Defendant. Plaintiff, individually and on behalf of the members of the Class,

21    also seek any other damages and reasonable attorneys’ fees and costs.

22                                           THIRD COUNT
                           For Unlawful and Unfair Business Practices Under
23                       California Business and Professions Code § 17200, et seq.
24           56.    Plaintiff hereby incorporates by reference the allegations contained in the preceding

25    paragraphs of this Complaint.
26           57.    Defendant’s acts and practices, as alleged in this complaint, constitute unlawful and

27    unfair business practices, in violation of the Unfair Competition Law (“UCL”), Cal. Bus. & Prof.

28    Code § 17200, et seq.
                                                    - 12 -
     CLASS ACTION COMPLAINT
Case 3:19-cv-01196-GPC-KSC Document 1-2 Filed 06/26/19 PageID.24 Page 16 of 24




 1           58.    Square recognizes that it is subject to HIPAA when if provides medical invoicing and
 2    asserts under its “HIPAA Business Associate Agreement” that it is subject to certain legal

 3    requirements, including the Security Standards for Protection of Electronic Protected Health

 4    Information, 45 C.F.R. Part 164 Subpart C.
 5           59.    45 CFR § 164.312 requires that Defendant to implement technical policies and

 6    procedures for electronic information systems that maintain electronic protected health information

 7    to allow access only to those persons authorized to do so, including unique name and/or number for
 8    identifying users and encrypting the electronic transmission of protected health information

 9    whenever deemed appropriate.

10           60.    Defendant’s acts and practices, as alleged in this complaint, constitute unlawful and
11    unfair practices in that they violate California Civil Code section 1798.80, et seq., and the CMIA,

12    HIPAA.

13           61.    The acts, omissions, and conduct of Defendant constitute a violation of the unfair
14    prong of the UCL because it failed to comport with a reasonable standard of care and public policy

15    as reflected in statutes such as the Information Practices Act of 1977, Cal. Civ. Code § 1798, et

16    seq., HIPPA, and the California Customer Records Act, Cal. Civ. Code § 1798.80, et seq., which
17    seek to protect individuals’ data and ensure that entities who solicit or are entrusted with personal

18    data utilize reasonable security measures.

19           62.    As a direct and proximate result of Defendant’s unlawful business practices as alleged
20    herein, Plaintiff and members of the class have suffered injury in fact.

21           63.    There is no countervailing benefit to competition in allowing Defendant to

22    improperly disclose and negligently maintained medical information.
23           64.    As a result of Defendant’s violations, Plaintiff and members of the class are entitled

24    to injunctive relief, including, but not limited to: (1) ordering that Defendant, consistent with

25    industry standard practices, to ensure only authorized individuals have access to medical invoices;
26    (2) ordering that Defendant engage third party security auditors and internal personnel, consistent

27    with industry standard practices, to run automated security monitoring; (3) ordering that Defendant

28    audit, test, and train its security personnel regarding any new or modified procedures; (4) ordering
                                                     - 13 -
     CLASS ACTION COMPLAINT
Case 3:19-cv-01196-GPC-KSC Document 1-2 Filed 06/26/19 PageID.25 Page 17 of 24




 1    that Defendant purge, delete, destroy in a reasonable secure manner medical invoices not necessary
 2    for its business operations; (5) ordering that Defendant, consistent with industry standard practices,

 3    conduct regular securing checks; and (6) ordering that Defendant, consistent with industry standard

 4    practices, periodically conduct internal training and education to inform internal security personnel
 5    how to identify and contain a breach when it occurs and what to do in response to a breach.

 6           65.     Plaintiff, individually and on behalf of the members of the Class, seeks all other

 7    remedies available under UCL, including, but not limited to restitution and any other equitable
 8    relief. Plaintiff, individually and on behalf of the members of the Class, also seeks reasonable

 9    attorneys’ fees and costs under applicable law.

10                                            FOURTH COUNT
                                                 Negligence
11
             66.     Plaintiff hereby incorporates by reference the allegations contained in the preceding
12
      paragraphs of this Complaint.
13
             67.     In collecting the personal, financial, and medical information for healthcare
14
      providers, Defendant owed Plaintiff and members of the Class a duty to exercise reasonable care in
15
      safeguarding and protecting that information. This duty included, among other things, maintaining
16
      Defendant’s security systems and taking other reasonable security measures to protect and
17
      adequately secure the personal data of Plaintiff and the class from unauthorized access.
18
             68.     The duty Defendant owed to Plaintiff and members of the Class to protect their
19
      personal information is also underscored by the California Customer Records Act, CMIA and
20
      HIPAA, which recognize the importance of maintaining the confidentiality of personal and medical
21
      information and were established to protect individuals from improper disclosure of their medical
22
      information.
23
             69.     Defendant recognizes that is legally and contractually obligated to follow the
24
      standards set out in HIPAA, including the Security Standards for Protection of Electronic Protected
25
      Health Information, 45 C.F.R. Part 164 Subpart C.
26
             70.     Additionally, Defendant had a duty to timely disclose to Plaintiff and members of the
27
      Class that their personal information had been or was reasonably believed to have been
28
                                                        - 14 -
     CLASS ACTION COMPLAINT
Case 3:19-cv-01196-GPC-KSC Document 1-2 Filed 06/26/19 PageID.26 Page 18 of 24




 1    compromised. Timely disclosure was appropriate so that Plaintiff and members of the Class could,
 2    among other things, take actions to prevent or mitigate the risk of associated with such disclosures.

 3              71.   Defendant breached its duty to exercise reasonable care in protecting the personal

 4    information of Plaintiff and the Class by failing to implement and maintain adequate security
 5    measures to safeguard consumer’s electronically transmitted PHI, such as encrypting the

 6    communications and requiring some method of user authentication.

 7              72.   It was foreseeable that if Defendant did not take reasonable security measures, the
 8    PHI of Plaintiff and members of the Class would be improperly disclosed. Corporations like

 9    Defendant face a higher threat of security breaches than other companies due in part to the sensitive

10    and valuable nature of medical and financial data they possess. Defendant should have known to
11    take precaution to secure its Plaintiff’s and members of the Class’s information.

12              73.   As a direct and proximate result of Defendant’s failure to exercise reasonable care

13    and use commercially reasonable security measures, the PHI of the Class was accessed by an
14    unauthorized individual.

15              74.   Plaintiff and the Class seek nominal damages, compensatory damages, and punitive

16    damages, the costs of suit and attorneys’ fees, and other and further relief as this Court deems just
17    and proper.

18   VI.    PRAYER FOR RELIEF
19          WHEREFORE, Plaintiff and the Class pray for relief and judgment as follows:
20          A.        For an order declaring that this action is properly maintained as a class action and

21   appointing Plaintiff as a representative for the Class, and appointing Plaintiff’s counsel as Class

22   counsel;
23          B.        That Defendant bear the costs of any notice sent to the Class;

24          C.        For an order awarding Plaintiff and the members of the Class actual damages,

25   restitution, and/or disgorgement;
26          D.        For an order enjoining Defendant from continuing to engage in the unlawful and

27   unfair business acts and practices as alleged herein;

28          E.        For an order awarding Plaintiff and the members of the Class pre- and post-judgment
                                                      - 15 -
     CLASS ACTION COMPLAINT
 Case 3:19-cv-01196-GPC-KSC Document 1-2 Filed 06/26/19 PageID.27 Page 19 of 24



 1   interest;

 2           F.     For an order awarding attorneys' fees and costs of suit, including expert's witnesses

 3   fees as pennitted by law; and
 4           G.     Such other and further relief as this Court may deem just and proper.

 5   VII.    JURY TRIAL DEMAND
 6           Plaintiff demands a trial by jury for all of the claims asserted in this Complaint so triable.

 7

 8   DATED: May 14, 2019

 9

10
                                                            By:---1,____.::::........::::::.-___:;;;;,_=__::::===-
11                                                          Jeffre R. Krinsk, Esq.
                                                            Trenton R. Kashima, Esq.
12                                                          550 West C St., Suite 1760
                                                            San Diego, CA 92101
13                                                          Telephone: (619) 238-1333
                                                            Facsimile: (619) 238-5425
14
                                                            Attorneys for Plaintiff
15

16

17

18

19

20

21

22
23

24

25

26

27

28
                                                       - 16 -
     CLASS ACTION COMPLAINT
      Case 3:19-cv-01196-GPC-KSC Document 1-2 Filed 06/26/19 PageID.28 Page 20 of 24
                                                                                                       FOR COURT USE ONLY
SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
STREET ADDRESS:          330 W Broadway
MAILING ADDRESS:         330 W Broadway
CITY AND ZIP CODE:       San Diego CA 92101-3827
BRANCH NAME:             Central

Short Title: Ruark vs Square Inc [EFILE]

                                                                                               CASE NUMBER:
                NOTICE OF CONFIRMATION OF ELECTRONIC FILING                                    37-2019-00024742-CU-BT-CTL


          San Diego Superior Court has reviewed the electronic filing described below. The fee assessed for
          processing and the filing status of each submitted document are also shown below.

          Electronic Filing Summary Data
         Electronically Submitted By:              Trenton Kashima
                  On Behalf of:                    A.Trent Ruark
         Transaction Number:                       2643770
         Court Received Date:                      05/14/2019

                  Filed Date:                      05/14/2019
                  Filed Time:                      01:56 PM

         Fee Amount Assessed:                      $1,435.00
         Case Number:                              37-2019-00024742-CU-BT-CTL

         Case Title:                               Ruark vs Square Inc [EFILE]
         Location:                                 Central
         Case Type:                                Business Tort
         Case Category:                            Civil - Unlimited
         Jurisdictional Amount:                    > 25000

          Status                                   Documents Electronically Filed/Received

          Accepted                                 Complaint

          Accepted                                 Original Summons

          Rejected                                 Civil Case Cover Sheet

                      RejectReason 1: Form(s) incomplete.
                      Comments to submitter 1: Civil Case Cover Sheet is a two page form.


          Comments


          Clerk's Comments:
          Events Scheduled

          Hearing(s)                                   Date            Time          Location            Department
          Civil  Case           Management             10/18/2019       01:30 PM        Central              C-71
          Conference
          Civil  Case           Management             10/18/2019       01:30 PM            Central            C-71
          Conference




  05/15/2019                                        NOTICE OF CONFIRMATION OF FILING
    Case 3:19-cv-01196-GPC-KSC Document 1-2 Filed 06/26/19 PageID.29 Page 21 of 24
CASE TITLE: Ruark vs Square Inc [EFILE]                           CASE NUMBER: 37-2019-00024742-CU-BT-CTL


       Electronic Filing Service Provider Information

       Service Provider:     OneLegal
       Email:                support@onelegal.com
       Contact Person:       Customer Support
       Phone:                (800) 938-8815




 05/15/2019                               NOTICE OF CONFIRMATION OF FILING
           Case 3:19-cv-01196-GPC-KSC Document 1-2 Filed 06/26/19 PageID.30 Page 22 of 24
                                                                                       CM -010
  A"'FPRNET OR l;'ARr ~-,:Hor ATT!?f NEY (Name, State Bar number, and address):                                                     FOR COURT USE ONLY
._ mke stem     nns LL
  Trenton R Kashima, Esq. (SBN 291405)
  550 W C Street, Suite 1760
  San Diego, CA 92101
           TELEPHONE NO.      619.238.1333                        FAX NO.:   619.238.5425                            ELECTRONICALLY FILED
   ATTORNEY FOR (Name).       A. Trent Ruark                                                                           Superi or Court !lf Califo rni a,
 suPERI0R couRT oF cAuFoRNIA, couNTY oF      San Diego                                                                    County of San Diego
          STREET ADDRE SS:    330 West Broadway                                                                         051221201 9 at 10 :28 :DO Al'u1
       MAILING ADDRESS:
                                                                                                                        Clerk of t he Superi or Court
      CITY AND ZIP CODE:      San Diego, 92101                                                                          By E- Filin g, Deputy Clerk
            BRANCH NAME:      Hall of Justice
   CASE NAME:
   Ruark v. Square, Inc ,
       CIVIL CASE COVER SHEET                                         Complex Case Designation
                                                                                                                  CASE NUMBER:

 0         Unlimited       Limited D                             D                        37-2019-24742-CU-BT-CTL
                                                                                         - 37-2019-00024742-CU- BT- CTL -
           (Amount         (Amount                     Counter              Joinder     D
                                                                                          JUDGE :
           demanded        demanded is          Filed with first appearance by defendant
           exceeds $25,000)$25,000 or less)          (Cal. Rules of Court, rule 3.402)     DEPT: Judge Gregory W Pollack

                               Items 1-6 below must be completed (see instructions on page 2).
1. Check one box below for the case type that best describes this case:
     Auto Tort                                                Contract                                    Provisionally Complex Civil Litigation
     D        Auto (22)                                       D       Breach of contract/warranty (06)    (Cal. Rules of Court, rules 3.400-3.403)
     D        Uninsured motorist (46)                         D       Rule 3,740 collections (09)         D
                                                                                                  Antitrust/Trade regulation (03)
     Other PI/PD/WD (Personal Injury/Property                 D
                                                         Other collections (09)                           D
                                                                                                  Construction defect (10)
     Damage/Wrongful Death) Tort                              D
                                                         Insurance coverage (18)                          D
                                                                                                  Mass tort (40)
     D    Asbestos (04)                                       D
                                                         Other contract (37)                              D
                                                                                                  Securities litigation (28)
     D    Product liability (24)                  Real Property                                           D
                                                                                                  Environmental/Toxic tort (30)
     D    Medical malpractice (45)                            D
                                                         Eminent domain/Inverse                           D
                                                                                                  Insurance coverage claims arising from the
     D    Other PI/PD/WD (23)                            condemnation (14)                        above listed provisionally complex case
   Non-PI/PD/WD (Other) Tort                                  D
                                                         Wrongful eviction (33)                   types  (41)
   '77
   ~ Business tort/unfair business practice (07)              D
                                                         Other real property (26)           Enforcement of Judgment
     D    Civil rights (08)                       Unlawful  Detainer                                      D
                                                                                                  Enforcement of judgment (20)
     D    Defamation (13)                                     D
                                                         Commercial   (31)                  Miscellaneous Civil Complaint
     D    Fraud (16)                                          D
                                                         Residential (32)                         RIC0(27)D
     D    Intellectual property (19)                          D
                                                         Drugs(38)                                        D
                                                                                                  Other complaint (not specified above) (42)
     D    Professional negligence (25)            Judicial Review                           Miscellaneous Civil Petition
     D    Other non-PI/PD/WD tort (35)                        D
                                                        Asset forfeiture (05)                             D
                                                                                                  Partnership and corporate governance (21)
   Employment                                                 D
                                                        Petition re: arbitration award (11)
                                                                                                          D
                                                                                                  Other petition (not specified above) (43)
     D    Wrongful termination (36)                          D
                                                        Writ of mandate (02)
     D    Other employment (15)                               D
                                                        Other judicial review (39)
2. This case W is                      LJ
                                     is not complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
    factors requiring exceptional judicial management:
     a.   D       Large number of separately represented parties                   d.   D   Large number of witnesses
     b.   D       Extensive motion practice raising difficult or novel             e.   D   Coordination with related actions pending in one or more courts
                  issues that will be time-consuming to resolve                             in other counties, states, or countries, or in a federal court
     c.   D       Substantial amount of documentary evidence                       f.   D   Substantial postjudgment judicial supervision

3. Remedies sought (check all that apply): a.0       monetary b.                   0
                                                                         nonmonetary; declaratory or injunctive relief                                  c.   0     punitive
4. Number of causes of action (specify) : 4,
5. This case           W
                      is         is notD a class action suit.                      /)
6 . If thece ace any known ,elated cases, file and seo,e a noUce of ,elated case. </lu may use Om, C~015.)

Date:      May 14, 2019                                                                      A'...~.; =_!l-./ ·
                                                                                            •--+
                                   {TYPE OR PRINT NAME)
                                                                                            L..      ; ;...._-===-;...._=--=--=--=--=--=-::.::.:::._______
                                                                                                         (SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)
                                                                                  NOTICE
  • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
    under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
    in sanctions.
  • File this cover sheet in addition to any cover sheet required by local court rule.
  • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
    other parties to the action or proceeding .
  • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes onlv.
                                                                                                                                                                    fSage 1 of2
Form Adopted for Mandatory Use
  Judicial Council of California
                                                             CIVIL CASE COVER SHEET                                  Cal. Rules of Court , rules 2.30, 3.220, 3.40~ 3.403, 3.740;
                                                                                                                             Cal. Standards of Judicial Administration, std. 3.10
   CM-01 0 (Rev. July 1, 2007)                                                                                                                              www.courtinfo.ca.gov
         Case 3:19-cv-01196-GPC-KSC Document 1-2 Filed 06/26/19 PageID.31 Page 23 of 24
                                                                                                                                      CM-010
                                     INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiff's designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.
                                                          CASE TYPES AND EXAMPLES
Auto Tort                                       Contract                                           Provisionally Complex Civil Litigation (Cal.
     Auto (22)–Personal Injury/Property             Breach of Contract/Warranty (06)               Rules of Court Rules 3.400–3.403)
          Damage/Wrongful Death                          Breach of Rental/Lease                         Antitrust/Trade Regulation (03)
     Uninsured Motorist (46) (if the                          Contract (not unlawful detainer           Construction Defect (10)
          case involves an uninsured                             or wrongful eviction)                  Claims Involving Mass Tort (40)
          motorist claim subject to                      Contract/Warranty Breach–Seller                Securities Litigation (28)
          arbitration, check this item                       Plaintiff (not fraud or negligence)        Environmental/Toxic Tort (30)
          instead of Auto)                               Negligent Breach of Contract/                  Insurance Coverage Claims
Other PI/PD/WD (Personal Injury/                             Warranty                                       (arising from provisionally complex
Property Damage/Wrongful Death)                          Other Breach of Contract/Warranty                  case type listed above) (41)
Tort                                                Collections (e.g., money owed, open             Enforcement of Judgment
     Asbestos (04)                                       book accounts) (09)                            Enforcement of Judgment (20)
          Asbestos Property Damage                       Collection Case–Seller Plaintiff                   Abstract of Judgment (Out of
                                                         Other Promissory Note/Collections                        County)
          Asbestos Personal Injury/
                Wrongful Death                                Case                                          Confession of Judgment (non-
     Product Liability (not asbestos or             Insurance Coverage (not provisionally                         domestic relations)
          toxic/environmental) (24)                      complex) (18)                                      Sister State Judgment
     Medical Malpractice (45)                            Auto Subrogation                                   Administrative Agency Award
          Medical Malpractice–                           Other Coverage                                         (not unpaid taxes)
                Physicians & Surgeons               Other Contract (37)                                     Petition/Certification of Entry of
          Other Professional Health Care                 Contractual Fraud                                      Judgment on Unpaid Taxes
                Malpractice                              Other Contract Dispute                             Other Enforcement of Judgment
                                                Real Property                                                     Case
     Other PI/PD/WD (23)
          Premises Liability (e.g., slip            Eminent Domain/Inverse                          Miscellaneous Civil Complaint
                and fall)                                Condemnation (14)                              RICO (27)
          Intentional Bodily Injury/PD/WD           Wrongful Eviction (33)                              Other Complaint (not specified
                                                                                                            above) (42)
                (e.g., assault, vandalism)          Other Real Property (e.g., quiet title) (26)
          Intentional Infliction of                                                                         Declaratory Relief Only
                                                         Writ of Possession of Real Property                Injunctive Relief Only (non-
                Emotional Distress                       Mortgage Foreclosure                                     harassment)
          Negligent Infliction of                        Quiet Title
                Emotional Distress                                                                          Mechanics Lien
                                                         Other Real Property (not eminent
          Other PI/PD/WD                                                                                    Other Commercial Complaint
                                                         domain, landlord/tenant, or
                                                                                                                  Case (non-tort/non-complex)
Non-PI/PD/WD (Other) Tort                                foreclosure)
                                                                                                            Other Civil Complaint
     Business Tort/Unfair Business              Unlawful Detainer                                                (non-tort/non-complex)
         Practice (07)                              Commercial (31)
                                                                                                    Miscellaneous Civil Petition
     Civil Rights (e.g., discrimination,            Residential (32)                                    Partnership and Corporate
         false arrest) (not civil                   Drugs (38) (if the case involves illegal                 Governance (21)
          harassment) (08)                               drugs, check this item; otherwise,             Other Petition (not specified
     Defamation (e.g., slander, libel)                   report as Commercial or Residential)               above) (43)
           (13)                                 Judicial Review                                             Civil Harassment
     Fraud (16)                                     Asset Forfeiture (05)                                   Workplace Violence
     Intellectual Property (19)                     Petition Re: Arbitration Award (11)                     Elder/Dependent Adult
     Professional Negligence (25)                   Writ of Mandate (02)                                          Abuse
         Legal Malpractice                               Writ–Administrative Mandamus                       Election Contest
         Other Professional Malpractice                  Writ–Mandamus on Limited Court                     Petition for Name Change
              (not medical or legal)                         Case Matter                                    Petition for Relief From Late
      Other Non-PI/PD/WD Tort (35)                       Writ–Other Limited Court Case                            Claim
Employment                                                   Review                                         Other Civil Petition
     Wrongful Termination (36)                      Other Judicial Review (39)
     Other Employment (15)                               Review of Health Officer Order
                                                         Notice of Appeal–Labor
                                                            Commissioner Appeals
CM-010 [Rev. July 1, 2007]                                                                                                             Page 2 of 2
                                                    CIVIL CASE COVER SHEET
      Case 3:19-cv-01196-GPC-KSC Document 1-2 Filed 06/26/19 PageID.32 Page 24 of 24
SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
STREET ADDRESS:      330 W Broadway
MAILING ADDRESS:     330 W Broadway
CITY AND ZIP CODE:   San Diego, CA 92101-3827
BRANCH NAME:         Central
TELEPHONE NUMBER: (619) 450-7071

PLAINTIFF(S) / PETITIONER(S):              A.Trent Ruark

DEFENDANT(S) / RESPONDENT(S): Square Inc


 RUARK VS SQUARE INC [EFILE]
                                                                                            CASE NUMBER:
 NOTICE OF CASE ASSIGNMENT AND CASE MANAGEMENT
 CONFERENCE on MANDATORY eFILE CASE                                                         37-2019-00024742-CU-BT-CTL

CASE ASSIGNMENT
Judge: Gregory W Pollack                                                              Department: C-71

COMPLAINT/PETITION FILED: 05/14/2019

TYPE OF HEARING SCHEDULED                             DATE            TIME          DEPT               JUDGE
Civil Case Management Conference                      10/18/2019      01:30 pm      C-71               Gregory W Pollack


A case management statement must be completed by counsel for all parties or self-represented litigants and timely filed with the court
at least 15 days prior to the initial case management conference. (San Diego Local Rules, Division II, CRC Rule 3.725).
All counsel of record or parties in pro per shall appear at the Case Management Conference, be familiar with the case, and be fully
prepared to participate effectively in the hearing, including discussions of ADR* options.




IT IS THE DUTY OF EACH PLAINTIFF (AND CROSS-COMPLAINANT) TO SERVE A COPY OF THIS NOTICE WITH THE
COMPLAINT (AND CROSS-COMPLAINT), THE ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION FORM (SDSC
FORM #CIV-730), A STIPULATION TO USE ALTERNATIVE DISPUTE RESOLUTION (ADR) (SDSC FORM #CIV-359), AND OTHER
DOCUMENTS AS SET OUT IN SDSC LOCAL RULE 2.1.5.
ALL COUNSEL WILL BE EXPECTED TO BE FAMILIAR WITH SUPERIOR COURT RULES WHICH HAVE BEEN PUBLISHED AS
DIVISION II, AND WILL BE STRICTLY ENFORCED.
TIME STANDARDS: The following timeframes apply to general civil cases and must be adhered to unless you have requested and
       been granted an extension of time. General civil cases consist of all civil cases except: small claims proceedings,
       civil petitions, unlawful detainer proceedings, probate, guardianship, conservatorship, juvenile, parking citation
       appeals, and family law proceedings.
COMPLAINTS: Complaints and all other documents listed in SDSC Local Rule 2.1.5 must be served on all named defendants.
DEFENDANT’S APPEARANCE: Defendant must generally appear within 30 days of service of the complaint. (Plaintiff may
      stipulate to no more than 15 day extension which must be in writing and filed with the Court.) (SDSC Local Rule 2.1.6)
JURY FEES: In order to preserve the right to a jury trial, one party for each side demanding a jury trial shall pay an advance jury fee in
       the amount of one hundred fifty dollars ($150) on or before the date scheduled for the initial case management conference in
       the action.
MANDATORY eFILE: Case assigned to mandatory eFile program per CRC 3.400-3.403 and SDSC Rule 2.4.11. All documents must
      be eFiled at www.onelegal.com. Refer to General Order in re procedures regarding electronically imaged court records,
      electronic filing, and access to electronic court records in civil and probate cases or guidelines and procedures.
COURT REPORTERS: Court reporters are not provided by the Court in Civil cases. See policy regarding normal availability and
unavailability of official court reporters at www.sdcourt.ca.gov.
*ALTERNATIVE DISPUTE RESOLUTION (ADR): THE COURT ENCOURAGES YOU TO CONSIDER UTILIZING VARIOUS
ALTERNATIVES TO TRIAL, INCLUDING MEDIATION AND ARBITRATION, PRIOR TO THE CASE MANAGEMENT CONFERENCE.
PARTIES MAY FILE THE ATTACHED STIPULATION TO USE ALTERNATIVE DISPUTE RESOLUTION (SDSC FORM #CIV-359).



SDSC CIV-721 (Rev. 01-17)                                                                                                        Page: 1
                                                           NOTICE OF CASE ASSIGNMENT
